DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Response to Amendment
Applicant’s amendment of 11/02/2021 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
B. Aaron Schulman on 11/05/2021.
The application has been amended as follows: 
Canceled claims 8-13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Maboudian et al. (US 2010/0184276 A1) is the closest prior art. 
Maboudian discloses a method of manufacturing a semiconductor component (figures 8A-8C and [0075-0079]) comprising a thin layer of crystalline silicon (polycrystalline Si layer) on a substrate (Al-Si substrate) (fig. 8A-8C), said method comprising: providing a substrate (Al-2%Si film) ([0075]) comprising an aluminum and silicon alloy initially having 2% Si and remaining percentage of Al ([0075]), depositing a thin layer of amorphous silicon (a-Si) to form Al-2% Si/a-Si stack, said thin layer of amorphous silicon being in direct contact with the aluminum and silicon alloy of the substrate (Al-2%Si film)  ([0075]), and applying thermal annealing to the thin layer of amorphous silicon to obtain a thin layer of crystalline silicon on the substrate ([0075]), said thin layer of crystalline silicon being in direct contact with the aluminum and silicon alloy of the substrate (Al-2%Si film) ([0075]). Although in the disclosed example of figure 8A-8C of Maboudian shows that the aluminum and silicon alloy initially having 2 atomic % of silicon ([0075]), Maboudian in a broader disclosure mentions that aluminum and silicon alloy can initially have between less than 10 atomic % of silicon ([0059]).  However, Maboudian does not disclose the substrate is made of an aluminum and silicon alloy initially having between 
The search did not reveal any other pertinent art that discloses an amorphous silicon layer having claimed alloy with the same amount before and after thermal treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/GOLAM MOWLA/Primary Examiner, Art Unit 1721